Citation Nr: 1333332	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  08-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for pulmonary sarcoidosis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction of these matters is with the RO in Atlanta, Georgia.

In May 2012, to support her claims, the Veteran testified at a hearing at the Board's office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  

The issue of service connection for sarcoid arthropathy, depression, and hypertension, to include as secondary to service-connected pulmonary sarcoidosis, as well as an increased rating for the hysterectomy residuals, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's June 2007 statement and hearing testimony of May 2012.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veteran Claims has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is required in this case.

In the August 2012 remand, the Board directed that the Veteran should be afforded a VA examination to determine the current severity of her service-connected pulmonary sarcoidosis.  The AMC sent a letter to the Atlanta VA Medical Center noting that the Veteran's address and phone number at VBA were different than the information listed for the Veteran in the VHA database.  The AMC requested that the address be verified before mailing the examination notification letter.  

In November 2012, the AMC wrote the Veteran a letter using two addresses in the address section (one for Georgia and one for Mississippi).   In that letter, the AMC explained that the Atlanta VA Medical Center reported that the Veteran had refused to return phone calls in order that information could be obtained to schedule an examination at the proper location.  In the letter, the AMC asked the Veteran to forward her proper address. 

This November 2012 letter was returned to the AMC as undeliverable, but it probably was returned because the letter included two different addresses.  The AMC corrected the letter and resent the letter to the Georgia address.  This letter was not returned.  

It appears that the Veteran's current address is in Georgia.  For instance, the Veteran attended a Board hearing in Washington, DC, and the notice of that hearing was sent to the Georgia address.  This case should be returned to the AMC so that an examination can be scheduled at a VA medical facility in proximity to her Georgia address.  

All recent treatment records from VA facilities in Georgia should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from facilities in Georgia since 2008.

2.  Schedule an examination for the Veteran at a VA medical facility in proximity to her Georgia address.  Notification of her examination should be sent to her Georgia address.  

3.  An examination should be conducted by an examiner with appropriate expertise, to determine the current severity of her service-connected pulmonary sarcoidosis.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies, to include pulmonary function testing, should be accomplished and all clinical findings reported in detail.

Indentify all symptoms and manifestations associated with the Veteran's service-connected pulmonary sarcoidosis.  Address whether the Veteran's sarcoidosis has caused: cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and/or weight loss despite treatment.

The examiner must provide an explanation for all diagnoses rendered related to the Veteran's service-connected pulmonary sarcoidosis.  

The examiner also should provide an opinion as to whether the Veteran is at least as likely as not (a probability of 50 percent or greater) unable to maintain or obtain substantially gainful employment due to the service-connected pulmonary sarcoidosis and/or the service-connected hysterectomy residuals, taking into consideration her education and work experience.  

The examiner should clearly set forth all examination findings.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for a higher rating for pulmonary sarcoidosis, to include consideration of whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) have been met and the claim for a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


